      Case: 3:21-cv-00045-MJN Doc #: 14 Filed: 04/09/21 Page: 1 of 1 PAGEID #: 249




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

NA’MARR M RAMEY,

                Plaintiff,                               Case No.: 3:21-cv-45

 v.

SYMERE WOODS, et al.,                                    District Judge Michael J. Newman


                Defendants.


                             NOTICE TO PRO SE PLAINTIFF UPON
                              FILING OF A DISPOSITIVE MOTION


         You are hereby notified that Defendants Atlantic Recording Corporation, Warner Chappell

Production Music, Inc., Warner Music Group Corp., EMI Music Publishing Group North America

Holdings Inc., Solar Music Rights Management, Ltd., and Ultra Records, LLC have filed a

dispositive motion in your case pursuant to Fed. R. Civ. P. 12(b)(6), and Fed. R. Civ. P. 12(b)(2),

respectively. The motion may result in the dismissal of some or all of your claims.

         You should receive a copy of the motion directly from the Defendant via regular mail.

Your response to this motion must be filed not later than twenty-four (24) days after the motion

was filed with the Court and must conform to the requirements of Fed. R. Civ. P. 12. When you

file your response, you must include a certificate confirming that you have served your response

on all parties in the case. Please consult the Court’s Pro Se Guide for Civil Litigants for guidance

as you respond to this motion.


Date:    April 9, 2021                               s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States District Judge
